IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 133 WAL 2019
RESPODENT                                  :
                                           :
                                           : Petition for Allowance of Appeal from
             v.                            : the Order of the Superior Court
                                           :
                                           :
VONDA KAY BROWN,                           :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 17th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.